08/28/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs June 25, 2019

                 STATE OF TENNESSEE v. GARY LEE BRAGG

                   Appeal from the Criminal Court for Knox County
                           No. 108446 Bob McGee, Judge


                              No. E2018-01789-CCA-R3-CD


The Defendant, Gary Lee Bragg, was convicted by a Knox County Criminal Court jury of
two counts of aggravated burglary, a Class C felony; possession of burglary tools, a Class A
misdemeanor; and two counts of drug possession, a Class A misdemeanor. See T.C.A. § 39-
14-403 (2018); 39-14-701 (2018), 39-17-418 (2018). The trial court sentenced the
Defendant as a Range III, persistent offender to twelve years for each aggravated burglary
conviction and to eleven months, twenty-nine days for each misdemeanor conviction. The
court ordered consecutive service of the aggravated burglary sentences, for an effective
twenty-four-year sentence. On appeal, the Defendant contends that (1) the evidence is
insufficient to support one of the aggravated burglary convictions and (2) the trial court erred
by imposing consecutive sentencing. We affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and J. ROSS DYER, JJ., joined.

J. Liddell Kirk (on appeal) and R. Alexander Brown (at trial), Knoxville, Tennessee, for the
appellant, Gary Lee Bragg.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Charme Allen, District Attorney General; and Ta Kisha Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

        This case relates to two November 2015 home burglaries. At the trial, a November
23, 2015 recording of a 9-1-1 call regarding a home burglary on Iredell Avenue was played
for the jury. In the recording, a male caller reported that his home had been “robbed” while
he had been at work. The caller reported “forced entry” through a side door and stated that
his PlayStation 4, PlayStation 3, and a video game were missing, that he was unsure if
anything else had been taken, and that a television had been moved.

        A November 25, 2015 recording of 9-1-1 call regarding an apartment burglary on
Gallaher View Road was played for the jury. In the recording, a female caller reported that
someone had “broken into” a neighboring apartment. She stated that the men “busted in the
door” and that the men were still inside the apartment. She said that she had never seen the
men previously, that a tenant had to have a key to lock the door from the outside, and that, as
a result, she did not think the men were tenants. The dispatcher stated that another tenant at
the apartment complex had called 9-1-1, as well. She provided directions to the apartment
and said the men were leaving the apartment. She remained on the line until police officers
arrived and placed the men in custody.

       Knoxville Police Officer Raiques Crump testified that he responded to the home on
Iredell Avenue, that the homeowner stated the home had been burglarized, and that the
homeowner showed him a side door that had been pried open. Officer Raiques said that the
home had been “ransacked,” that furniture had been moved, that clothes had been strewn
about the home, and that someone had “torn up” the home. He said the homeowner reported
that two PlayStation consoles and a video game had been taken from the home. Officer
Raiques said that he contacted the forensics department and that someone attempted to
obtain fingerprints from inside the home. On cross-examination, Officer Raiques stated that
the homeowner only reported damage to the side door and did not mention a potential
suspect.

        Knoxville Police Officer David Gerlach testified that he and Officer McNutt
responded to the apartment on Gallaher View Road and that he saw two men leaving the
apartment where a burglary had been reported. Officer Gerlach said that he and Officer
McNutt commanded the men to lie on the ground and that the men were placed in handcuffs.
Officer Gerlach identified the Defendant and codefendant Iran Lyons as the men leaving the
apartment and said that, when he searched the Defendant, he found a set of keys with a key
fob. Officer Gerlach said that he activated the key fob, that the headlights of a car in the
parking lot flashed, and that he called for a police dog unit to “conduct a sniff” of the car.
Officer Gerlach said that the dog “did a passive alert” for the presence of narcotics, that the
vehicle was searched, and that marijuana and Opana pills were found inside the center
console, along with the Defendant’s identification. Officer Gerlach said that four computers
and a Kindle tablet were found on the back seat. Officer Gerlach said that the computers’
serial numbers were entered into the NCIC database and that one of them had been reported
stolen from the Iredell Avenue home.

       Officer Gerlach testified that the front door to the apartment had been broken and that
a pry bar was found on a sofa cushion inside the apartment. He said that two PlayStation

                                              -2-
consoles had been disconnected and placed on the floor in the middle of the room, that the
sofa had been overturned, that a loaded SKS assault rifle was behind the sofa, that the rifle
contained thirty-seven live rounds, and that a .45-caliber Glock handgun was found “in the
corner of the room.” He said that the apartment had been ransacked and that a small bag of
marijuana was found inside the apartment. He said the forensics department attempted to
obtain fingerprints from inside the apartment. He identified various photographs showing
the damage to the apartment door and the condition of the apartment when he arrived, and a
video recording from his police car was played for the jury. He said that he did not find
ammunition inside the apartment, other than the ammunition inside the loaded firearms.

       On cross-examination, Officer Gerlach testified that no fingerprints were found on the
firearms and that he did not know which other items inside the apartment were dusted for
fingerprints. He said that the pry bar was dusted for fingerprints but that he did not know
whether any were found. He said the Defendant and codefendant Lyons were not wearing
gloves.

       Frederick Dorsett testified that on November 23, 2015, he and his son lived at the
home on Iredell Avenue. Mr. Dorsett said that when he returned home on November 25, the
side door had been “kicked in” and that his son called the police. Mr. Dorsett said that two
game consoles, a computer, “a little bit of money,” and scratch-off lottery tickets had been
taken from the home. He said the police returned his computer. He denied giving anyone
permission to kick in his door and to enter his home. He said that he did not give the
Defendant permission to be inside his home and to take his belongings.

       On cross-examination, Mr. Dorsett testified that he did not know the Defendant but
that his girlfriend’s daughter and codefendant Lyons were friends. Mr. Dorsett said that
codefendant Lyons’ girlfriend lived nearby. Mr. Dorsett said that he did not “have any
dealings with” codefendant Lyons. Mr. Dorsett said that the door lock and frame were
damaged, that footprints were left on the door where it was kicked, and that based upon the
markings it looked like the door had been pried open with a crowbar. He agreed the police
attempted to obtain fingerprints from his television but that none were found. On redirect
examination, Mr. Dorsett stated that he did not give codefendant Lyons permission to enter
his home and to take his belongings.

       Knoxville Police Department evidence technician Rebecca Taylor testified that she
unsuccessfully attempted to obtain fingerprints inside Mr. Dorsett’s home on Iredell Avenue.
She said, though, that she found “glove prints,” which indicated the perpetrators probably
wore gloves.
       Ariella Douglas testified that on November 25, 2015, she lived in the apartment
located on Gallaher View Road. She said that she was getting ready to leave work when she
received a telephone call from the police telling her that her apartment had been burglarized.

                                             -3-
 She said that her apartment had been “trashed” and that the rifle, the handgun, and the pry
bar found inside her apartment did not belong to her. She identified a photograph of her
living room and said that although the photograph showed the game consoles on the floor in
the middle of the room, they were stored under the television stand. She denied that the guns
and marijuana were inside the apartment when she left for work. She said that she did not
give the Defendant and codefendant Lyons permission to enter her apartment.

        On cross-examination, Ms. Douglas did not recall previously testifying that she drove
to her grandmother’s home before driving to the apartment on the night of November 25.
She said that after the incident, her family retrieved her belongings from the apartment. She
identified a photograph depicting three men, and she identified only her cousin, Ronnie
McElwain, from the photograph. She said that Mr. McElwain, along with her younger
cousins, periodically stayed overnight at her apartment. She said that, at the time of the
incident, she lived at the apartment with her then-boyfriend and that she began moving her
belongings out of the apartment before the incident because their relationship was ending.
She knew Mr. McElwain had a criminal history, but she denied knowing the crime for which
he had been convicted. She denied that her younger cousins and her former boyfriend had
criminal histories.

       Ms. Douglas testified that she had not been at the apartment for almost one week at
the time of the incident. She denied that any of her cousins had keys to the apartment and
said that she was at the apartment whenever her cousins were there. She clarified that after
she spoke to the police officers at her apartment, she went to her grandmother’s home. On
redirect examination, she stated that her cousins, with the exception of Mr. McElwain, who
stayed at her apartment were ages one, five, six, and seven. She stated that the clothes
depicted in the apartment photographs belonged to her former boyfriend.

       Miguel Martinez testified that he lived at the same apartment complex as Ms. Douglas
and that he called 9-1-1 on the night of the incident. He said that he and his friend left his
apartment to purchase dinner for their children and that he saw two African-American men
on the second floor of the apartment building when they returned. Mr. Martinez recalled
thinking the men might have been locked out of their apartment. Mr. Martinez said that he
and his friend had to return to the restaurant because the order was incorrect and that as they
were leaving, he saw that the apartment door where the men had been standing had been
“busted into.” Mr. Martinez said that he saw a man peeking out of the window. Mr.
Martinez said that wood hung from the apartment door, that the door was not closed fully,
and that he found this suspicious based upon his training in security. Mr. Martinez said that
he parked his car in front of the apartment building, that he called “the property police,” who
did not answer, and that he called 9-1-1 and waited inside his car until the police arrived. He
said that he pointed to the apartment when the officers arrived. Mr. Martinez said he did not
see the men break into the apartment, only attempting to “jiggle something . . . to force the

                                              -4-
door to . . . open.” On cross-examination, Mr. Martinez stated that although he did not see
the men’s faces, he saw them inside the apartment and watched the men until the police
arrived and took them into custody.

        Knoxville Police Officer Roger McNutt testified that he responded to the incident on
Gallaher View Road and that, before entering the apartment, he spoke to Mr. Martinez, who
stated that the men were still inside the apartment. Officer McNutt stated that the Defendant
and codefendant Lyons walked out of the apartment and that Officer Gerlach placed them in
handcuffs.

       Knoxville Police Officer Edward Johnson testified that he unsuccessfully attempted to
obtain fingerprints from the firearms and the pry bar found inside Ms. Douglas’ apartment.
He did not attempt to obtain fingerprints from any additional items.

      Certified copies of two judgments of conviction were received as an exhibit. The
judgments reflected that, in November 2006, the Defendant had been convicted of the
attempt to introduce contraband into a penal facility and that, in December 2009, the
Defendant had been convicted of felony theft.

        The Defendant testified that on the night of his arrest, he and codefendant Lyons went
to the apartment complex to visits their friends, C.C. and Tonya. The Defendant said that
nobody was at the apartment when they arrived and that, when they were leaving, they saw a
police car pull into the parking lot. The Defendant said that codefendant Lyons had an
outstanding arrest warrant. The Defendant said that initially they began to turn around and
walk up the steps toward the apartment but that they decided to continue leaving because
they had done nothing wrong. The Defendant said that, as they walked down the steps, the
police officers “jumped out” with their firearms pointed at them and instructed them to lie on
the ground. He said that the officers placed him under arrest, searched him, took his car
keys, and placed him in the back of a police car. The Defendant denied knowing Ms.
Douglas, Mr. McElwain, and Mr. Martinez and said that he and codefendant Lyons had been
at the apartment for approximately ten to fifteen minutes before the police arrived.

       On cross-examination, the Defendant testified that he never entered Ms. Douglas’
apartment and that he never entered any apartment on the night of the incident. The
Defendant said that he and codefendant Lyons knocked on the door of apartment 208 and
that he did not pay attention to determine if anyone was attempting to break into Ms.
Douglas’ apartment. He did not recall seeing anyone run from Ms. Douglas’ apartment and
said that he and codefendant Lyons did nothing wrong. He denied knowing Ms. Douglas’
former boyfriend.




                                             -5-
        The Defendant admitted that he owned the car in which the marijuana and Opana pills
were found and that the marijuana and pills belonged to him. He admitted he was guilty of
possessing controlled substances. He denied he was guilty of breaking into an apartment and
possessing the firearms. He agreed that the laptop computers found inside his car did not
belong to him and that one of the computers belonged to Mr. Dorsett. The Defendant said
that he did not know Mr. Dorsett and that he bought all of the laptops “off the street from
somebody.” The Defendant referred to the seller as “a crackhead” and as “Jim[] from the
east side.” The Defendant said he bought the computer as a Christmas gift about two weeks
before his arrest.

       The Defendant testified that his fingerprints were not found on anything inside Ms.
Douglas’ apartment and that he did not have gloves or her property in his possession at the
time of his arrest. He did not dispute the accuracy of the judgments previously received as
an exhibit showing his previous convictions and agreed that he had five previous federal
convictions for offenses involving cocaine. He also agreed that he had previous convictions
for misdemeanor theft and stated that he pleaded guilty in his previous cases to take
responsibility for his conduct. He denied being guilty of the present aggravated burglary and
firearm charges.

       Upon this evidence, the jury found the Defendant guilty of two counts of aggravated
burglary, possession of burglary tools, and two counts of drug possession. The jury
acquitted the Defendant of possession of a firearm during the commission of a dangerous
felony and possession of a handgun by a convicted felon. The trial court imposed an
effective twenty-four-year sentence. This appeal followed.

                            I.      Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to support his conviction for
the aggravated burglary of the Iredell Avenue home. He argues that although Mr. Dorsett’s
computer was found inside his car, this evidence is insufficient to establish he entered Mr.
Dorsett’s home. The State responds that the evidence is sufficient. We agree with the State.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514, 521
(Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence and all
reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The appellate
courts do not “reweigh or reevaluate the evidence,” and questions regarding “the credibility
of witnesses [and] the weight and value to be given the evidence . . . are resolved by the trier
of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see State v. Sheffield, 676

                                              -6-
S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see also State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “In the absence of direct evidence, a criminal
offense may be established exclusively by circumstantial evidence.” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011). “The standard of review ‘is the same whether the conviction
is based upon direct or circumstantial evidence.’” Id. (quoting State v. Hanson, 279 S.W.3d
265, 275 (Tenn. 2009)).

        As relevant to the present case, aggravated burglary is defined as “burglary of a
habitation[.]” T.C.A. § 39-14-403(a). “A person commits burglary who, without the
effective consent of the property owner . . . [e]nters a building other than a habitation (or any
portion thereof) not open to the public, with intent to commit a felony, theft, or assault[.]”
Id. § 39-14-402(a)(1) (2018). Habitation is defined as “any structure . . . designed or adapted
for the overnight accommodation of persons[.]” Id. § 39-14-401(1)(A) (2018). Owner is “a
person in lawful possession of property whether the possession is actual or constructive.” Id.
§ 39-14-401(3). A jury is permitted to infer that a person who possesses recently stolen
property obtained the property through theft, unless the possession of the property is
satisfactorily explained. State v. James, 315 S.W.3d 440, 450 (Tenn. 2010). However, the
inference that a burglary occurred is only permitted when “there exists a rational connection
between possession and participation, when guilt [of burglary] more likely than not flows
from possession, and importantly, when there is some other evidence corroborating the
burglary that warrants the inference.” Id. at 452; see State v. Foust, 482 S.W.3d 20, 54-55
(Tenn. Crim. App. 2015).

        In the light most favorable to the State, the evidence shows that on November 23, Mr.
Dorsett returned to his home on Iredell Avenue to find that the side door had been “kicked
in” or “pried open” and that several items, including a computer, had been taken from the
home. Mr. Dorsett testified that he did not give anyone permission to enter his home and to
take his belongings. Two days later, on November 25, the Defendant and codefendant Lyons
were seen inside Ms. Douglas’ apartment on Gallaher View Road. Mr. Martinez called the
police when he saw damage to Ms. Douglas’ apartment door and a man peeking out of a
window from inside the apartment. Mr. Martinez remained at the scene watching the men
until the police arrived, and he directed the responding officers to Ms. Douglas’ apartment.
Officer Gerlach saw the Defendant and codefendant Lyons leaving the apartment and took
them into custody. Upon investigating, Mr. Dorsett’s computer was found inside the
Defendant’s car. Ms. Douglas’ apartment, like Mr. Dorsett’s home, had been ransacked, and
the police found a pry bar inside. The pry bar did not belong to Ms. Douglas.

       The Defendant was apprehended during the commission of the aggravated burglary of

                                               -7-
Ms. Douglas’ apartment, which occurred two days after the aggravated burglary of Mr.
Dorsett’s home. Possession of Mr. Dorsett’s stolen computer, without a satisfactory
explanation for the possession, permitted the jury to infer that the Defendant obtained the
property through a burglary. At the trial, the Defendant admitted that Mr. Dorsett’s
computer was found inside the Defendant’s car and testified that he bought the computer
about two weeks before his arrest and before the burglary at Mr. Dorsett’s home from
someone he referred to as Jim. The jury considered the Defendant’s explanation for his
possession of the stolen property, and the verdict reflects that it discredited the Defendant’s
testimony. The evidence is sufficient to support the conviction, and the Defendant is not
entitled to relief on this issue.

                                     II.    Sentencing

       The Defendant contends that the trial court improperly ordered consecutive service of
the aggravated burglary sentences. The Defendant argues that because he was a Range III
offender, consecutive service rendered his effective twenty-four-year sentence excessive.
The State responds that the court did not abuse its discretion by imposing consecutive
service. We agree with the State.

        At the sentencing hearing, the presentence report was received as an exhibit. The
report reflected that the thirty-three-year-old Defendant had previous convictions for five
counts of driving when his license was suspended or revoked, two counts of failure to
present a driver’s license upon demand, five counts of evading arrest, misdemeanor theft,
felony theft, five counts of misdemeanor drug possession, attempted introduction of
contraband into a penal facility, misdemeanor failure to appear, and criminal trespass. The
Defendant had drug-related felony convictions from federal court. The Defendant had
previous juvenile adjudications for failure to present a driver’s license upon demand, evading
arrest, theft, driving when his license was suspended or revoked, casual exchange, criminal
impersonation, and two counts of “violation of aftercare.”

        The presentence report reflected that at the time of the sentencing hearing, the
Defendant had a pending probation violation matter related to his federal convictions. The
Defendant reported completing the eighth grade and leaving school in the ninth grade
because he “went to the streets.” He stated that he had not obtained a GED. He reported that
he first drank alcohol at age fourteen or fifteen and that, since age seventeen, he drank
alcohol once or twice per week. He stated that he first used marijuana at age fifteen, that he
used it daily by age sixteen or seventeen, and that he last used it in 2015. He said that he
used Xanax weekly for several months during his late teens. He stated that he completed a
drug treatment program as a teenager after violating his probation for using marijuana. He
reported having excellent mental and physical health and having previous employment at
Skyco Staffing.

                                              -8-
       Certified copies of judgments of conviction from federal court were received as an
exhibit and showed that in 2009 the Defendant was convicted of two counts of possession
with the intent to distribute cocaine base and three counts of possession with the intent to
distribute more than five grams of cocaine base. The Defendant received concurrent
sentences of seventy-two months for each conviction. Certified copies of Knox County
judgments of conviction were received as exhibits and reflected that in 2009 the Defendant
was convicted of felony theft and that in 2006 he was convicted of attempted introduction of
contraband into a penal facility. Certified copies of judgments of conviction for
misdemeanor convictions were received as an exhibit and reflected that the Defendant was
convicted of five counts of evading arrest, shoplifting, driving when his license was revoked,
and drug possession. The judgments reflected two probation revocations related to his
evading arrest convictions.

        The trial court determined that the Defendant was a Range III offender. The trial
court found that enhancement factor (1) applied because the Defendant had fourteen previous
misdemeanor and felony convictions, in addition to his convictions in federal court. See
T.C.A. § 40-35-114(1) (2014) (subsequently amended) (“The defendant has a previous
history of criminal convictions or criminal behavior, in addition to those necessary to
establish the appropriate range[.]”). The court applied enhancement factor (8) based upon
the Defendant’s previous probation violations and revocations. See id. § 40-35-114(8) (“The
defendant, before trial or sentencing, failed to comply with the conditions of a sentence
involving release into the community[.]”). Likewise the court applied enhancement factor
(13) because the Defendant was on federal probation at the time he committed the present
offenses. See id. § 40-35-114(13) (“At the time the felony was committed . . . the defendant .
. . [was] released on probation[.]”).

        The trial court imposed twelve-year sentences for each aggravated burglary
conviction and eleven months, twenty-nine days for each misdemeanor conviction. Relative
to consecutive service, the court determined that the Defendant had devoted a “major portion
of his life to criminal acts as a source of livelihood.” See id. § 40-35-115(b)(1) (“The
defendant is a professional criminal who has knowingly devoted the defendant’s life to
criminal acts as a major source of livelihood[.]”). The court, likewise, found that the
Defendant had an extensive history of criminal activity. See id. § 40-35-115(b)(2) (“The
defendant is an offender whose record of criminal activity is extensive[.]”). The court found
that the Defendant was on probation at the time he committed the present offenses. See id. §
40-35-115(b)(6) (“The defendant is sentenced for an offense committed while on
probation[.]”). As a result, the court ordered the twelve-year sentences to be served
consecutively to each other and to the sentence for which he received federal probation.

       This court reviews challenges to the length of a sentence within the appropriate

                                             -9-
sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A trial court must
consider any evidence received at the trial and sentencing hearing, the presentence report, the
principles of sentencing, counsel’s arguments as to sentencing alternatives, the nature and
characteristics of the criminal conduct, any mitigating or statutory enhancement factors,
statistical information provided by the Administrative Office of the Courts as to sentencing
practices for similar offenses in Tennessee, any statement that the defendant made on his
own behalf, and the potential for rehabilitation or treatment. State v. Ashby, 823 S.W.2d 166,
168 (Tenn. 1991) (citing T.C.A. §§ 40-35-103, -210; State v. Moss, 727 S.W.2d 229, 236
(Tenn. 1986); State v. Taylor, 744 S.W.2d 919 (Tenn. Crim. App. 1987)); see T.C.A. § 40-
35-102 (2014).

        The abuse of discretion with a presumption of reasonableness standard also applies to
the imposition of consecutive sentences. State v. Pollard, 432 S.W.3d 851, 859 (Tenn.
2013). A trial court has broad discretion in determining whether to impose consecutive
service. Id. A trial court may impose consecutive sentencing if it finds by a preponderance
of the evidence that one criterion is satisfied in Tennessee Code Annotated section 40-35-
115(b)(1)-(7) (2014). In determining whether to impose consecutive sentences, though, a
trial court must ensure the sentence is “no greater than that deserved for the offense
committed” and is “the least severe measure necessary to achieve the purposes for which the
sentence is imposed.” T.C.A. § 40-35-103(2), (4) (2014); see State v. Desirey, 909 S.W.2d
20, 33 (Tenn. Crim. App. 1995).

        For his Class C felony convictions, the Defendant faced sentences of ten to fifteen
years as a Range III offender for each offense. See T.C.A. 40-35-112(c)(3) (2014). The trial
court imposed mid-range sentences of twelve years for each conviction, and the court relied
upon three statutory factors in ordering consecutive service. The record supports the court’s
finding that the Defendant’s criminal history was extensive, that he was on probation at the
time of the present offenses, and that he was a professional criminal who devoted his life to
crime as a major source of livelihood. See id. § 40-35-115(b)(1), (2), (6). The presentence
report and the certified copies of the judgments of conviction reflect that the Defendant had
an extensive history of criminal activity, which began when he was a juvenile, and that he
only reported one previous employer, although he was age thirty-three at the time of the
presentence investigation. The presentence report and the judgments of convictions reflect
that the Defendant was serving a sentence on supervised release for multiple federal drug-
related convictions at the time of the present offenses. The record supports the trial court’s
decision to impose consecutive service of the twelve-year sentences. The Defendant is not
entitled to relief on this basis.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.

                                             -10-
 _____________________________________
 ROBERT H. MONTGOMERY, JR., JUDGE




-11-